  Case 13-28119         Doc 70     Filed 03/05/19 Entered 03/05/19 11:32:21              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-28119
         Gwendolyn L Cobb

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/12/2013.

         2) The plan was confirmed on 10/17/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/10/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-28119        Doc 70     Filed 03/05/19 Entered 03/05/19 11:32:21                      Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $9,624.00
       Less amount refunded to debtor                           $17.69

NET RECEIPTS:                                                                                    $9,606.31


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $414.20
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,414.20

Attorney fees paid and disclosed by debtor:                $500.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
ACL LABORATORIES               Unsecured            NA          36.05            36.05           0.00       0.00
ASSET ACCEPTANCE LLC           Unsecured            NA       1,535.32         1,535.32        105.62        0.00
CAPITAL ONE AUTO FINANCE       Secured       15,496.00     15,084.73        15,084.73            0.00       0.00
CERTIFIED SERVICES INC         Unsecured          68.00           NA               NA            0.00       0.00
CREDIT ONE BANK                Unsecured           0.00           NA               NA            0.00       0.00
HSBC                           Unsecured           0.00           NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO     Unsecured         266.00        266.36           266.36          18.33       0.00
LVNV FUNDING                   Unsecured            NA         454.12           454.12          16.89       0.00
MIDFIRST BANK                  Unsecured     46,652.00            NA               NA            0.00       0.00
MIDFIRST BANK                  Secured              NA       2,277.78         2,277.78      2,277.78        0.00
MIDFIRST BANK                  Secured        6,000.00     50,710.81        52,988.59            0.00       0.00
Midland Funding                Unsecured         851.00           NA               NA            0.00       0.00
Midland Funding                Unsecured      1,210.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured      1,599.00       1,599.88         1,599.88        110.06        0.00
PREMIER BANK CARD              Unsecured           0.00           NA               NA            0.00       0.00
QUANTUM3 GROUP LLC             Unsecured            NA         319.46           319.46          21.98       0.00
Tate & Kirlin Assoc            Unsecured         192.00           NA               NA            0.00       0.00
US BANK NA                     Unsecured     11,854.00           0.00       12,160.92         836.55        0.00
US BANK NA                     Secured       11,854.00     12,160.92              0.00           0.00       0.00
US DEPT OF ED FEDLOAN          Unsecured     39,126.00     40,522.83        40,522.83       2,787.70        0.00
VILLAGE OF EAST HAZEL CREST    Unsecured         250.00        250.00           250.00          17.20       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-28119         Doc 70      Filed 03/05/19 Entered 03/05/19 11:32:21                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $52,988.59              $0.00              $0.00
       Mortgage Arrearage                                 $2,277.78          $2,277.78              $0.00
       Debt Secured by Vehicle                           $15,084.73              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $70,351.10          $2,277.78              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $57,144.94          $3,914.33              $0.00


Disbursements:

         Expenses of Administration                             $3,414.20
         Disbursements to Creditors                             $6,192.11

TOTAL DISBURSEMENTS :                                                                        $9,606.31


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
